                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 WILLIE KEVIN WILLIAMS,                           )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 1:18-cv-471-TFM-N
                                                  )
 NOAH PRICE OLIVER, Warden,                       )
 Mobile County Metro. Jail,                       )
                                                  )
        Respondent.                               )

                                          JUDGMENT

       In accordance with the Order entered on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that Mr. Williams’ present habeas petition (Doc. 1) is DISMISSED with

prejudice for lack of jurisdiction. Further, the Court determines that Williams is not entitled to a

Certificate of Appealability and therefore is not entitled to appeal in forma pauperis.

       DONE and ORDERED this the 14th day of February 2019.

                                                      /s/Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
